Case 2:19-cv-00152-JRG Document 65-1 Filed 01/28/20 Page 1 of 9 PageID #: 1192




                          EXHIBIT A
                 Case 2:19-cv-00152-JRG Document 65-1 Filed 01/28/20 Page 2 of 9 PageID #: 1193



                     Exhibit A – Proposed Constructions and Supporting Intrinsic and Extrinsic Evidence

Term / Phrase                  Solas’s Proposed Construction                        Defendants’ Proposed Construction

U.S. Patent No. 7,446,338

“transistor array substrate”   “layered structure upon which or within which a      “a layered structure composed of a bottom
(claim 1)                      transistor array is fabricated”                      insulating layer through a topmost layer on whose
                                                                                    upper surface electrodes are formed, which
                               Supporting Evidence:                                 contains an array of transistors”
                               Intrinsic Evidence                                   Supporting Evidence:
                               ’338 patent at Abstract, 4:42–50, 8:18–20,           Intrinsic Evidence
                               10:42–47, 11:50–55, 12:55–13:17, 24:14–38,
                               Figs. 3–6                                            ’338 patent at Abstract; claim 1; 2:17-51; 8:18-
                                                                                    20; 10:25-58; 11:33-57; 12:55-67; and Fig. 6.
                               Extrinsic Evidence
                                                                                    September 26, 2005 application as originally
                               The Authoritative Dictionary of IEEE Standards       filed; July 23, 2007 Restriction Requirement;
                               Terms, Seventh Edition (2000) at 1123                October 23, 2007 Office Action; February 25,
                               (“substrate (1) (integrated circuit) The             2008 Response to Office Action; September 29,
                               supporting material upon or within which an          2004 parent application JP 2004-283824 as
                                                                                    originally filed.
                               integrated circuit is fabricated or to which an
                               integrated circuit is attached. . . . (4) The base   European Patent App. Pub. No. EP 1331666
                               material upon which or in which a transistor or      [SDC0195893–927] at Abstract; Figs. 1A–1C;
                               integrated circuit is fabricated; for example,       Figs. 6A–6C; Figs. 9A–9C; [0051]-[0063];
                               materials such as glass-ceramic or silicon           [0094]-[0108].
                               oxide.”
                                                                                    U.S. Patent App. Pub. No. 2003/0137325
                                                                                    [SDC0195928–59] at Abstract; Figs. 1A–1C;
                Case 2:19-cv-00152-JRG Document 65-1 Filed 01/28/20 Page 3 of 9 PageID #: 1194




                             McGraw Hill Dictionary of Scientific and          Figs. 6A–6C; Figs. 9A–9C; [0014]-[0042];
                             Technical Terms, Fifth Edition (1994) at 1948     [0090]-[0105]; [0133]-[0136]; [0144]-[0147].
                             (“substrate: The physical material on which a
                                                                               Extrinsic Evidence
                             microcircuit is fabricated; used primarily for
                             mechanical support and insulating purposes, as    U.S. Patent No. 7,573,068 [SDC0068864–909] at
                             with ceramic, plastic, and glass substrates;      Abstract; 1:16-20; 2:5-35; 10:34-54; 14:67-16:6;
                             however, semi-conductor and ferrite substrates    25:60-64; 26:4-16; and Figs. 5-8.
                             may also provide useful electrical functions.”)
                                                                               U.S. Patent No. 7,498,733 [SDC0068829–863] at
                             Expert declaration of Richard A. Flasck           Abstract; 1:32-46; 8:38-58; 9:14-19; 9:51-62,
                                                                               Figs. 4-6; and Figs. 18-19.
                             Samsung’s Petition for Inter Partes Review,
                                                                               “The New Oxford American Dictionary, Second
                             IPR2020-00320
                                                                               Edition,” Erin McKean, Oxford University Press
                                                                               (2005) at 1688 (“substrate”: “a substance or layer
                                                                               that underlies something, or on which some
                                                                               process occurs” / “a material that provides the
                                                                               surface on which something is deposited or
                                                                               inscribed”) [SDC0068825–828].



“project from a surface of   “extend from a surface of the transistor array    “extend above the upper surface of the transistor
the transistor array         substrate”                                        array substrate”
substrate” (claim 1)
                             Supporting Evidence:                              Supporting Evidence:

                             Intrinsic Evidence                                Intrinsic Evidence
Case 2:19-cv-00152-JRG Document 65-1 Filed 01/28/20 Page 4 of 9 PageID #: 1195




           ’338 patent at Abstract, 10:42–60, 11:33–55,         ’338 patent at Abstract; claim 1; 2:17-51; 8:18-
           12:55–13:17, 21:63–22:11, 22:20–57, 22:62–67,        20; 10:25-45; 10:45-47; 10:47-60; 11:18-55;
           23: 26–40, 24:14–38, Figs. 3–6                       12:55-13:3; 22:62-67; and Fig. 6

           Extrinsic Evidence                                   September 26, 2005 application as originally
                                                                filed; July 23, 2007 Restriction Requirement;
           The Authoritative Dictionary of IEEE Standards       October 23, 2007 Office Action; February 25,
           Terms, Seventh Edition (2000) at 1123                2008 Response to Office Action; September 29,
                                                                2004 parent application JP 2004-283824 as
           (“substrate (1) (integrated circuit) The
                                                                originally filed.
           supporting material upon or within which an
           integrated circuit is fabricated or to which an      European Patent App. Pub. No. EP 1331666
           integrated circuit is attached. . . . (4) The base   [SDC0195893–927] at Abstract; Figs. 1A–1C;
           material upon which or in which a transistor or      Figs. 6A–6C; Figs. 9A–9C; [0051]-[0063];
           integrated circuit is fabricated; for example,       [0094]-[0108].
           materials such as glass-ceramic or silicon           U.S. Patent App. Pub. No. 2003/0137325
           oxide.”                                              [SDC0195928–59] at Abstract; Figs. 1A–1C;
                                                                Figs. 6A–6C; Figs. 9A–9C; [0014]-[0042];
           McGraw Hill Dictionary of Scientific and             [0090]-[0105]; [0133]-[0136]; [0144]-[0147].
           Technical Terms, Fifth Edition (1994) at 1948
           (“substrate: The physical material on which a        Extrinsic Evidence
           microcircuit is fabricated; used primarily for
                                                                “The New Oxford American Dictionary, Second
           mechanical support and insulating purposes, as
                                                                Edition,” Erin McKean, Oxford University Press
           with ceramic, plastic, and glass substrates;
                                                                (2005) at 1355 (“project”: “extend outward
           however, semi-conductor and ferrite substrates
                                                                beyond something else; protrude”)
           may also provide useful electrical functions.”)
                                                                [SDC0068825–828].
           Expert declaration of Richard A. Flasck

           Samsung’s Petition for Inter Partes Review,
           IPR2020-00320
                Case 2:19-cv-00152-JRG Document 65-1 Filed 01/28/20 Page 5 of 9 PageID #: 1196




“the pixel electrodes being   “the pixel electrodes are arrayed along the          “the pixel electrodes are arrayed along the
arrayed along the             interconnections and located between the             interconnections and located between the
interconnections between      interconnections that are on the surface of the      interconnections, and the pixel electrodes are on
the interconnections on the   transistor array substrate”                          the surface of the transistor array substrate”
surface of the transistor
                              Supporting Evidence:                                 Supporting Evidence:
array substrate” (claim 1)
                              Intrinsic Evidence                                   Intrinsic Evidence

                              ’338 patent at Abstract, 8:17–23, 9:3–11, 10:48–     ’338 Patent at Abstract; claim 1; 2:17-21; 2:37-
                              60, 11:33–49, Figs. 3–6                              51; 5:23-40; 5:51-6:42; 8:18-20; 10:25-60; 11:33-
                                                                                   41; 11:50-55; 12:30-67; 22:62-67; and Figs. 1-6
                              ’338 patent file history, claim 1 as filed
                              September 26, 2005                                   September 26, 2005 application as originally
                                                                                   filed; July 23, 2007 Restriction Requirement;
                              ’338 patent file history, amendments to claim 1      October 23, 2007 Office Action; February 25,
                              filed February 25, 2008 and accompanying             2008 Response to Office Action; September 29,
                                                                                   2004 parent application JP 2004-283824 as
                              remarks
                                                                                   originally filed.
                              Extrinsic Evidence
                                                                                   European Patent App. Pub. No. EP 1331666
                              The Authoritative Dictionary of IEEE Standards       [SDC0195893–927] at Abstract; Figs. 1A–1C;
                                                                                   Figs. 6A–6C; Figs. 9A–9C; [0051]-[0063];
                              Terms, Seventh Edition (2000) at 1123
                                                                                   [0094]-[0108].
                              (“substrate (1) (integrated circuit) The
                              supporting material upon or within which an          U.S. Patent App. Pub. No. 2003/0137325
                              integrated circuit is fabricated or to which an      [SDC0195928–59] at Abstract; Figs. 1A–1C;
                              integrated circuit is attached. . . . (4) The base   Figs. 6A–6C; Figs. 9A–9C; [0014]-[0042];
                              material upon which or in which a transistor or      [0090]-[0105]; [0133]-[0136]; [0144]-[0147].
                              integrated circuit is fabricated; for example,       Extrinsic Evidence
                              materials such as glass-ceramic or silicon
                              oxide.”
                Case 2:19-cv-00152-JRG Document 65-1 Filed 01/28/20 Page 6 of 9 PageID #: 1197




                            McGraw Hill Dictionary of Scientific and          U.S. Patent No. 7,573,068 [SDC0068864–909] at
                            Technical Terms, Fifth Edition (1994) at 1948     Abstract, 1:16-20, 2:5-35, 10:34-54, 11:4-27,
                            (“substrate: The physical material on which a     14:67-16:6, 25:60-64, 26:4-16, and Figs. 5-8.
                            microcircuit is fabricated; used primarily for    U.S. Patent No. 7,498,733 [SDC0068829–863] at
                            mechanical support and insulating purposes, as    Abstract, 1:32-46, 8:38-58, 9:14-19, 9:51-10:15,
                            with ceramic, plastic, and glass substrates;      Figs. 4-6, and Figs. 18-19.
                            however, semi-conductor and ferrite substrates
                            may also provide useful electrical functions.”)

                            Expert declaration of Richard A. Flasck

                            Samsung’s Petition for Inter Partes Review,
                            IPR2020-00320

“write current” (claim 1)   No construction required                          “pull-out current”

                            Supporting Evidence:                              Supporting Evidence:

                            Intrinsic Evidence                                Intrinsic Evidence

                            ’338 patent at 14:20–29, 14:40–15:4, 15:28–       ’338 patent at Abstract; 15:28-16:63; 17:17-62;
                            17:25, 17:38–18:7, 18:43–19:12, 24:14–38, Figs.   and Fig. 2
                            2, 7, 8
                                                                              Extrinsic Evidence
                            Extrinsic Evidence
                                                                              U.S. Patent Publication No. 2004/0113873
                            Expert declaration of Richard A. Flasck           [SDC0068361–85] at ¶¶ [0072], [0100], [0101],
                                                                              [0109].
                            Samsung’s Petition for Inter Partes Review,
                            IPR2020-00320                                     U.S. Patent Publication No. 2004/0165003
                                                                              [SDC0068386–402].
Case 2:19-cv-00152-JRG Document 65-1 Filed 01/28/20 Page 7 of 9 PageID #: 1198




                                                   “4.2: Design of an Improved Pixel for a
                                                   Polysilicon Active Matrix Organic Light Emitting
                                                   Diode Display,” Dawson, R.M.A. et al., Sid
                                                   Symposium Digest of Technical Papers (1998)
                                                   [SDC0195815–819]

                                                   “24.1: Invited Paper: Pursuit of Active Matrix
                                                   Organic Light Emitting Diode Displays,”
                                                   Dawson, R. & Kane, M., Sid Symposium Digest
                                                   of Technical Papers (2001) [SDC0195820–823]

                                                   “Current-source a-Si:H thin-film Transistor
                                                   Circuit for Active-Matrix Organic Light-Emitting
                                                   Displays,” He, Yangdong et al., IEEE Electron
                                                   Device Letters Vol. 21 (2000) [SDC0195824–
                                                   826]

                                                   “24.4L: Late-News Paper: A 13.0-inch AM-
                                                   OLED Display with Top Emitting Structure and
                                                   Adaptive Current Mode Programmed Pixel
                                                   Circuit (TAC),” Sasaoka, Tatsuya et al., Sid
                                                   Symposium Digest of Technical Papers (2001)
                                                   [SDC0195827–830]

                                                   “57.4L: Late-News Paper: Full-color Polymer
                                                   AM-OLED using Ink-jet and aSi TFT
                                                   Technologies,” Shirasaki, Tomoyuki et al., Sid
                                                   Symposium Digest of Technical Papers (2004)
                                                   [SDC0195831–834]
                Case 2:19-cv-00152-JRG Document 65-1 Filed 01/28/20 Page 8 of 9 PageID #: 1199




U.S. Patent No. 9,256,311

“configured to wrap around   No construction required                            “wrapped around one or more line segments
one or more edges of a                                                           where two surfaces of a display intersect”
display” (claims 1 and 7)    Supporting Evidence:
                                                                                 Supporting Evidence:
                             Intrinsic Evidence
                                                                                 Intrinsic Evidence
                             ’311 patent at 5:15–55, 7:37–8:2, 8:61–9:7,
                             9:32–49, Figs. 1, 7                                 ’311 patent at Abstract; claims 1 and 7; 7:37-8:10
                                                                                 and Fig. 7.
                             ’311 patent file history, applicant remarks dated
                             June 19, 2015                                       October 28, 2011 application as originally filed;
                                                                                 February 7, 2014 Response to Office Action;
                             Extrinsic Evidence                                  February 26, 2014 Non-final Office Action; June
                                                                                 26, 2014 Response to Office Action; October 15,
                             Expert declaration of Richard A. Flasck             2014 Response to Office Action; March 3, 2015
                                                                                 Response to Office Action; March 19, 2015 Non-
                             Samsung’s Petition for Inter Partes Review,         final Office Action; June 19, 2015 Response to
                             IPR2019-01668                                       Office Action; September 24, 2015 Notice of
                                                                                 Allowance.

                                                                                 U.S. Patent App. Pub. No. 2008/0158183
                                                                                 [SDC0195835–49] at ¶¶ [0006], [0008], [0010],
                                                                                 [0030], [0035], [0043], [0045]-[0049], [0057],
                                                                                 [0059] and Figs. 5-7, 9.

                                                                                 U.S. Patent App. Pub. No. 2008/0303782
                                                                                 [SDC0195850–69] at ¶¶ [0066]-[0067] and Fig.
                                                                                 5.
Case 2:19-cv-00152-JRG Document 65-1 Filed 01/28/20 Page 9 of 9 PageID #: 1200




                                                   U.S. Patent App. Pub. No. 2012/0038613
                                                   [SDC0195870–83] at ¶¶ [0040] and Fig. 3

                                                   U.S. Patent App. Pub. No. 2013/0032414
                                                   [SDC0195884–92] at ¶¶ [0018]-[0023], [0026]-
                                                   [0029], and Figs. 3, 4.

                                                   Extrinsic Evidence

                                                   “Concise Oxford English Dictionary, Twelfth
                                                   Edition,” Oxford University Press (2011) at 455
                                                   (“edge”: “the line along which two surfaces of a
                                                   solid meet”), 1666 (“wrap-around” : “curving or
                                                   extending round at the edges or sides”)
                                                   [SDC0068913–917]

                                                   “Dictionary of Computing, Sixth Edition,” A&C
                                                   Black Publishers Ltd. (2010) at 119 (“edge”: “a
                                                   side of a flat object”) [SDC0068918–922]

                                                   “McGraw-Hill Dictionary of Scientific and
                                                   Technical Terms, Fifth Edition” Sybil P. Parker,
                                                   McGraw-Hill, Inc. (1994) at 641 (“edge”: “a line
                                                   along which two plane faces of a solid intersect”)
                                                   [SDC0068817–821].
